Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 1 of 19


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

   In re:                                      :
                                                 Docket #19cv03347
    WILLIAMS,                                  : 1:19-cv-03347-GBD-JLC

                            Plaintiff,         :

      - against -                              :

    THE CITY OF NEW YORK, et al.,              :
                                                 New York, New York
                            Defendants.        : January 14, 2020

   ------------------------------------ : TELEPHONE CONFERENCE


                          PROCEEDINGS BEFORE
                     THE HONORABLE JAMES L. COTT
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE


   APPEARANCES:

   For Plaintiff:               ALEXANDER WILLIAMS, Pro Se
                                141-180-1632
                                Manhattan Detention Center
                                124 White Street
                                New York, New York 10013

   For Defendants:              NEW YORK CITY LAW DEPARTMENT
                                BY: SAMANTHA PALLINI, ESQ.
                                 100 Church Street
                                New York, New York 10007




   Transcription Service: Carole Ludwig, Transcription Services
                          155 East Fourth Street, #3C
                          New York, New York 10009
                          Phone: (212) 420-0771
                          Email: Transcription420@aol.com

   Proceedings recorded by electronic sound recording;
   Transcript produced by transcription service.
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 2 of 19



                                     INDEX


                          E X A M I N A T I O N S

                                               Re-     Re-
    Witness              Direct    Cross     Direct   Cross    Court

    None

                              E X H I B I T S

    Exhibit                                                          Voir
    Number     Description                              ID    In     Dire

    None

1
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 3 of 19
 1                                                                    3

2               THE COURT:    Good morning, this is Judge Cott, is

3    Mr. Williams on the line?

4               MR. ALEXANDER WILLIAMS:       Yes, sir.

5               THE COURT:    Good morning, Mr. Williams, how are

6    you today?

7               MR. WILLIAMS:     I’m okay, good morning, Your

8    Honor.

9               THE COURT:      Good morning.       I’m going to ask

10   the lawyer for the City to state her name for the

11   record here.

12              MS. SAMANTHA PALLINI:         Good morning, Your

13   Honor, Samantha Pallini for the City and the

14   correction officer defendants.

15              THE COURT:      So Mr. Williams, just so you know,

16   I’m going to make a recording of our conference today

17   and I’m then going to ask the City to get a copy of

18   the transcript of this proceeding so that you’ll have

19   a record of it, and I’m going to ask them to mail it

20   to you, okay?

21              MR. WILLIAMS:       Okay, sir.

22              THE COURT:      So you don’t have to worry about

23   writing dates down or anything like that because

24   everything that we say will be recorded here and we’ll

25   probably issue an order, as we ll, which we’ll send to
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 4 of 19
 1                                                                    4

2    you.

3               MR. WILLIAMS:       Okay.

4               THE COURT:      The first thing I want to confirm

5    with you is where you’re currently located so we have

6    the proper address for you.

7               MR. WILLIAMS:       I’m in Manhattan Detention

8    Complex.

9               THE COURT:      Okay.

10              MR. WILLIAMS:       125 White Street, New York, New

11   York 10013.

12              THE COURT:      Okay, great, I think that’s where

13   we have the address for you currently.               So the purpose

14   of the conference today is two -fold. The first is to

15   set a scheduled for what’s called discovery in your

16   case, and the second is to talk about whether there is

17   any possibility your case here can be settled. And I

18   know you have, in addition to this case, some other

19   cases that are pending here in our court. So I’m not

20   familiar with the details of those, but I k now from

21   what I understand that they may have some relation, at

22   least in part, to the claims here. So we can talk

23   about them at least as they relate to this case. And

24   while I can’t give you any legal advice, I certainly

25   can and plan to talk a little bit ab out process and
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 5 of 19
 1                                                                    5

2    make sure that you understand how things are going to

3    work, because it’s very important, I know you’re not a

4    lawyer, to understand how court cases in federal court

5    work, okay?     So don’t be shy about asking me any

6    questions you may have abou t process.

7               MR. WILLIAMS:       Okay.

8               THE COURT:      So as I said, the first thing I

9    want to do is set a schedule for discovery. And what I

10   mean by that is in discovery, the parties exchange

11   documents and the parties can serve each other with

12   what are called interr ogatories, which means certain

13   questions. And in most cases there are what are called

14   depositions which is testimony that is taken under

15   oath in advance of trial. And my guess is if your case

16   goes forward, the City will likely want to take your

17   deposition under oath, and Ms. Pallini will make

18   arrangements for that.

19              Usually in cases of pro se prisoners, you

20   can’t afford the expense of retaining a court

21   reporter, which can be expensive. And so what I

22   usually permit is for you to submit written questions

23   to the lawyer for the City and you can direct them to

24   particular officers or whatever and then they will

25   submit affidavits sworn to responding to the
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 6 of 19
 1                                                                    6

2    particular questions you have.

3               MR. WILLIAMS:       Okay.

4               THE COURT:      Do you follow me so far?

5               MR. WILLIAMS:       Yes, si r.

6               THE COURT:      Great.      Okay, so I guess what I

7    want to do first is set a schedule for the discovery

8    period and I’ll ask Ms. Pallini first how much time do

9    you think would be appropriate in this case?

10              MS. PALLINI:      I think that 60 to 90 days is

11   fine with us .

12              THE COURT:      Okay, so I’m going to suggest,

13   it’s now the middle of January, that we give you until

14   the end of March, March 31, to conclude all discovery

15   as it relates to the claims that are pending in this

16   case.

17              MR. WILLIAMS:       Okay.

18              THE COURT:      And so, M r. Williams, if there

19   are, you know, questions that you want answers to from

20   particular officers, what I would say you should do is

21   send them directly to Ms. Pallini, you don’t need to

22   send them to the Court.

23              MR. WILLIAMS:       Oka.

24              THE COURT:      Generally disco very is not part of

25   the court record, if you will, it’s just what’s
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 7 of 19
 1                                                                    7

2    exchanged between the parties.

3               MR. WILLIAMS:       Okay.

4               THE COURT:      And then she’ll prepare these

5    affidavits with the officers and send them back to you

6    and then you’ll have them.

7               MR. WILLIAMS:       Okay.

8               THE COURT:      Now often what happens after the

9    close of discovery is that defendants make what’s called

10   a motion for summary judgment, I’m sure, Ms. Pallini, you

11   don’t know, as you sit here, whether you would make such a

12   motion, but do you think there’s some possibility that you

13   might in this case?

14              MS. PALLINI:     I do, yes.

15              THE COURT:     All right, so what I would suggest we

16   do, just for purposes of completeness, is set a schedule for

17   that motion if you’re going to make such a motion.

18              MS. PALLINI:     Okay.

19              THE COURT:     So if we’re closing discovery by the

20   end of March, how much time would you want before you made

21   the motion, 30 days, until the end of April?

22              MS. PALLINI:     Yes.

23              THE COURT:     Does that work?

24              MS. PALLINI:     That’s great, thank you, Your

25   Honor.
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 8 of 19
 1                                                                    8

2               THE COURT:      Okay.     So we’ll give you until

3    April 30 to make your motion. And Mr. Williams, I’ll

4    give you 30 days to respond to the motion, is that

5    okay?

6               MR. WILLIAMS:       Okay.

7               THE COURT:      So we’ll say, I’ll say June 1, and

8    then if there is any reply, June 15, okay?                So that’s

9    the schedule if there’s going to be motions.

10              Now, let me lace the subject, well, before I

11   do that, let me just make sure with respect to

12   discovery, do you have any questions, Mr. Williams, at

13   all about anything I’ve said or about discov ery

14   generally, or anything else about the case?

15              MR. WILLIAMS:       Not right now at this point.

16              MS. PALLINI:      Okay.     All right then, so we

17   have a discovery schedule and we have a motion

18   schedule. What I want to talk about next, which I

19   always raise at an init ial conference, is the

20   possibility of settlement. And settlement is always,

21   you know, important to think about and keep an open

22   mind about, but to be crystal clear, Mr. Williams, I

23   can’t make you settle or force you to settle at all,

24   and I’m not raising th is to try and force you to

25   settle, I’m just raising it so that you know it’s
 Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 9 of 19
 1                                                                    9

2    always an option at least to consider and to discuss

3    with the defendants. And the Court can sometimes play a

4    role in helping the parties, I often have settlement

5    conferences and the like.           Have you given any thought

6    at all to settlement of your case?

7               MR. WILLIAMS:       I’ve thought about it, I don’t

8    know what the defendants are willing to do, willing to do

9    about, you know, not so much as monetary value but other

10   injunctions that will have to be in play as far as the law

11   library and how they’re conducting the mail process here as

12   referencing me in my Court order.

13              THE COURT:    I see, well that makes sense to me

14   given the nature of your allegations. So I think what you

15   will want to do probably, and we don’t need to dwell on it

16   today, is I think you should perhaps consider writing a

17   letter to Ms. Pallini laying out sort of what the general

18   terms of settlement might be for you as it relates to both

19   your mail, telephone access, law library, et cetera. I

20   understand from something you submitted that you’re subject

21   to a lockdown order, correct?

22              MR. WILLIAMS:     Yes.

23              THE COURT:    And I think further, there is only one

24   page of that order that you attached, so I think Ms. Pallini

25   is going to need to get a copy of that. And I think she’ll
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 10 of 19
 1                                                                10

2    probably make an application to the Court for me to sign an

3    order which will give her permission to get a full copy of

4    the lockdown order because I think that will then help

5    her understand better what the conditions you’ re under

6    right now are and what latitude she might have in

7    order to talk about settlement.            Does that make sense

8    to you?

9              MR. WILLIAMS:       Yes. I believe that it was two -

10   fold, it’s actually two pages but it’s the front and

11   back. As far as the lockdown order, see, at the jail

12   I’ve already been through litigations with them

13   explaining and captains and deps agreed after the

14   lawsuit was already in, that that’s why they stopped

15   reading the mail, because I didn’t have a mail

16   restriction. I didn’t have a problem with how the

17   phone was being used except for when they prevented me

18   from calling 311 after they attacked the grievance

19   officer here, where we couldn’t make grievances. So

20   311 was the only other way to contact to make the

21   complaint, to put on record what was go ing place.

22             So as far as the phone calls I’m all right,

23   I’m able to contact may lawyer and legal people as

24   needed, as long as nobody is not being spiteful and

25   retaliating over my complaints. The main issue was the
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 11 of 19
 1                                                                11

2    reading of my privileged mail, my outgoin g mail, which

3    they gave me a response that they was able to do, and

4    then once the super’s in you stop, which didn’t make

5    sense to me. Because if you’re able to do it and

6    you’re arguing in the grievance that you’re able, or

7    do the interpretation that a lock down order, we can

8    read it, why stop?       When I brought it up to the judge

9    that signed the lockdown order, he explained, he asked

10   the DA did he have any warrant at the jail, the DA

11   said no.    We investigated with the warden at the jail,

12   she said he’s not on a uthorized mail watch, he said

13   well then he didn’t put a mail section on my Court

14   order for my mail to be addressed.

15              THE COURT:     So the main claim you have now is

16   library access, is that the main thing that’s still

17   outstanding?

18              MR. WILLIAMS:      Yes, the law library access.

19              THE COURT:     Okay.

20              MR. WILLIAMS:      (indiscernible) law library,

21   the review of the policy that they have, the policy

22   states that we’re supposed to be able to go to the law

23   library or have access to, full access to a working

24   processor, which is the LexisNexis kiosk.               Now they

25   want me to get on the phone and talk to the legal
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 12 of 19
 1                                                                12

2    coordinator, and all respect to him, he says he can’t

3    really help you unless, you know, you get into the

4    specifics of your case which understandable. But how

5    can you do that on a department phone when every phone

6    call is recorded?       And I haven’t (indiscernible), I’m

7    going back and forth to court on my criminal matter,

8    so I’m uncomfortable discussing that on the phone with

9    them and I prefer to do my own research --

10             THE COURT:      I see, okay.

11             MR. WILLIAMS:       (continuing) -- the paper and

12   he’s not even answering the stuff that I’m trying to

13   research.

14             THE COURT:      I see.     Okay, well I think that’s

15   very helpful for you to have explained everything that

16   you did, for Ms. Pallini’s sa ke I think it gives her a

17   better sense of sort of the scope of your concerns and

18   your complaints. And that will make it easier for her

19   to evaluate in talking to various people, probably the

20   DA’s office as well as people at the MDC, what can and

21   can’t be done, and then she’ll work with you to see if

22   you can resolve your claim.          And I know you have other

23   claims and other lawsuits, and that’s outside the

24   scope of this case, but I guess what I would just say

25   informally is perhaps there’s a way you can consider
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 13 of 19
 1                                                                13

2    talking to Ms. Pallini who I believe represents the

3    City in the other cases, is that right?

4              MS. PALLINI:       One of the other cases.

5              THE COURT:      One of the other cases.           So

6    perhaps you can fold in at least one of the other

7    cases, as well, to see if there’s a way to come up

8    with a plan that would satisfy you settlement wise.

9              MR. WILLIAMS:       Well, Your Honor, me and Ms.

10   Pallini spoke about three weeks ago about the matter

11   and I was open to it. But the matter is, you know, I

12   now that the Court’s don’t really like to interject

13   into what the prisons is doing, and that’s fine.                  My

14   issue is when it comes to how they’re dealing with

15   certain things and myself, and in reference to my

16   mail, legal aspects, a lot of people in position here

17   at the jail where they’re being re taliating over the

18   defendant Dep. Rivera, she was a dep here, she’s no

19   longer here. But now she basically had people not let my

20   mail go out, there’s things I got going on in the Supreme

21   Court that the clerk is saying they’re not getting, where

22   there’s a logbook downstairs saying it went out, but the

23   clerk in the office is saying they’re not getting it. And

24   the people that’s in position to deal with the mail are

25   tampering with the mail.       So it constantly keeps me having
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 14 of 19
 1                                                                14

2    to bring, you know, make a complaint or make an 83

3    complaint. It’s the hope that once the Courts get involved

4    that it will stop, but it looks like it’s not stopping,

5    it’s going on right now where certain things I have to

6    send out certified, they’re telling me I can’t use money

7    out of my account to send certified mail out.

8              THE COURT:     Well I, you know, I know it’s

9    difficult because you’re facing state charges and so

10   there’s a State Court that is overseeing all of that,

11   and some of what you’re talking about is implicated in

12   the pending criminal case. But at the same time, as

13   you say, you have a right to avail yourself of the

14   resources in the federal court by bringing 1983

15   claims, but there is sort of an intersection between

16   the two, and Ms. Pallini has to kind of sort through

17   that as well.

18             I’m not sure there’s anything else for me to

19   say or do with respect to that today. I think you’ve

20   laid it out very clearly, which has been helpful, and

21   I’m just going to ask Ms. Pallini if you can talk to

22   both the DA’s office, as well as the officials at the

23   detention center and see if they can work out

24   something that will be satisfactory to you. And if it

25   is, then perhaps you’ll be able to resolve this, and
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 15 of 19
 1                                                                15

2    if not, then your case will continue to go forward.

3              MR. WILLIAMS:       Okay.

4              THE COURT:      Okay?     Is there an ything else on

5    your mind that you want to raise today or ask any

6    other questions before we conclude the proceeding?

7              MR. WILLIAMS:       Not at all.

8              THE COURT:      Ms. Pallini, anything else on your

9    end?

10             MS. PALLINI:       Yeah, just one item.         Mr.

11   Williams, are you all eging any emotional injuries?

12   Because we sent you some medical releases, so if you

13   are alleging emotional injury, you’re going to need to

14   send those back to me, and if you’re not, you don’t

15   have to worry about it.

16             MR. WILLIAMS:       Well, Ms. Pallini, have sen t

17   them back to you, you might not have got it because

18   the ladies mailroom is not sending out my mail. It’s

19   to the point where I have to have my private attorney

20   come up at times to get my mail, and I pay this guy on

21   an hourly basis. So everything that you’ re sending me,

22   I’ve sent back, and if you didn’t get it, it’s because

23   they not sending out.        Now they’re not letting me send

24   it certified where I can track it, and that was the

25   whole moral of the lawsuit if you read it, that now
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 16 of 19
 1                                                                16

2    the other lawsuit basically is saying they’re stopping

3    me from properly accessing the courts. And if I can’t

4    access the courts in a timely manner, certain cases

5    will get dismissed because the correspondence is not

6    there. So it would seem like that I’m ignoring things,

7    and I’m pretty sure you’ve seen any time when this

8    first started, I’d get anything from the courts, I’d

9    answer right back in a matter of days.

10             MS. PALLINI:       So Mr. Williams, what I just

11   want to clarify though is are you alleging emotional,

12   like emotional injuries because of what you’re talking

13   about in the lawsuits?

14             MR. WILLIAMS:       Yes, ma’am.

15             MS. PALLINI:       You are, okay.       Do you remember

16   when you sent me those medical releases?

17             MR. WILLIAMS:       When you sent it to me, I sent

18   it back in a matter of three days. I never t ake more

19   than 72 hours to respond to anything.

20             MS. PALLINI:       Okay. What I’ll do then is I’ll

21   double check our offices again and if we don’t have a

22   copy, I’ll send you another set of releases by the end

23   of this week. And if it helps, I can send you an

24   envelope that’s pre-stamped.

25             MR. WILLIAMS:       Ms. Pallini, the issue is not
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 17 of 19
 1                                                                17

2    my responding, I’ll reiterate it, the Officer Espinosa

3    that’s in the mailroom, she’s going to listen to Dep.

4    Rivera, and she’s not allowing any of my mail to go

5    out.   Any of it.     Sometime s it gets returned back and

6    sits down there for weeks. So you sending me something

7    for me to send back is not the issue, the issue is the

8    officer that’s working the mailroom is not allowing my

9    mail to go out and they’re not giving me a written

10   response. If they would give me a written response,

11   then I would be able to attach that, but they’ve been

12   opening the mail, they see how I’m litigating, they

13   see how I’m trying to understand how to do things, so

14   they don’t give me nothing in writing. I could show

15   you numerous (indiscernible) that I’ve sent to the

16   Bogart building asking for things in writing, numerous

17   grievances, now over 41 of them went out just asking

18   if you’re not going to send it out, give me

19   notification as to why my mail is not going out and

20   I’m not receiving.

21             MS. PALLINI:       Okay, well what I’m going to do

22   then is I’ll talk to DOC, but in the meantime, I’m

23   still going to send you another set and then, if you

24   can, to the best of your ability, send those back to

25   me.
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 18 of 19
 1                                                                18

2              MR. WILLIAMS:       Okay, no problem.

3              MS. PALLINI:       Okay, great, thank you.             That’s

4    it, Your Honor .

5              THE COURT:      All right, thank you, Ms. Pallini.

6    Have a good day, Mr. Williams, thank you for sharing

7    your thoughts about everything.

8              MR. WILLIAMS:       Okay, thank you.

9              THE COURT:      All right, have a g ood day.

10                   (Whereupon the matter is adjourned.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:19-cv-03347-LJL-JLC Document 52 Filed 01/27/20 Page 19 of 19
 1                                                                19

2                          C E R T I F I C A T E

3

4              I, Carole Ludwig, certify that the foregoing

5    transcript of proceedings in the United States District

6    Court, Southern District of New York, Williams versus The

7    City of New York, et al., Docket #19cv3347, was prepared

8    using PC-based transcription software and is a true and

9    accurate record of the proceedings.

10

11

12   Signature_______________________________

13                     Carole Ludwig

14   Date:   January 27, 2020

15

16

17

18

19

20

21

22

23

24

25
